DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 16-28 are objected to because of the following informalities:  
In claims 16 and 22, it is not clear what is being connected by the term “connected” in the last line.
In claim 20, there is lack of antecedent basis in the claim for “the thickness” in line 1.
In claim 26, there is lack of antecedent bass in the claim for “said flange” and “said first cap connector part” in line 3.
Claims 17-19, 21, 23-25, 27, and 28 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 21-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2008/0205481 to Faries et al [hereinafter Faries].
Referring to claim 16, Faries discloses an assembly for measuring the temperature of a fluid for hyperthermic (heat) treatment of a body cavity (figures 1 and 4-7), said fluid flowing in a tubular inner area (60) of a tubular structure (20), said assembly comprising:
said tubular structure (20) comprising:
a tubular wall with an inner surface and an outer surface enclosing said tubular inner area (60) (figure 1); and
an opening (in 40) defined through said tubular wall from said inner surface to said outer surface of said tubular structure (figures 11 4);
a temperature sensing element adapted to measure temperature, said temperature sensing element comprising a temperature sensor (90) and at least one wire (95) electrically coupled to said temperature sensor at a coupling point (paragraphs 39, 42, 43);
a sensor cap (80) comprising a cap inner surface and a cap outer surface, wherein said sensor cap (80) encapsulates said temperature sensor (90) (figure 5), and
wherein said sensor cap (80) is connected to said tubular wall of said tubular structure such that said encapsulated temperature sensor (90) is positioned in said tubular inner area of said tubular structure through said opening (in 40; figures 1, 4, 50); and 
a connector (600);
wherein:
said sensor cap (80) encapsulates said temperature sensor (90) such that said temperature sensor is in direct contact with said cap inner surface of said sensor cap (paragraph 59); and
said sensor cap (80) and said tubular wall are connected in a releasable manner by means of said connector (600) such that said opening is sealed when connected (paragraphs 43, 60, 63, 64).

Referring to claim 17, Faries discloses that said temperature sensor (90) comprises (figures 1, 4, 6):
a sensor distal end; and
a sensor outer surface extending between said sensor distal end and said coupling point; and
wherein:
said sensor cap (80) further comprises a cap distal end; and
said sensor cap (80) is further adapted to encapsulate said temperature sensor (90) such that said sensor outer surface is in direct contact with said cap inner surface of said sensor cap, and such that said sensor distal end of said temperature sensor is in direct contact with said cap distal end of said sensor cap (paragraphs 59, 60).

Referring to claim 18, Faries discloses said sensor cap (80) comprising a material with a thermal conductivity larger than 1 W/mK (paragraph 59; copper or aluminum, which have a thermal conductivity larger than 1 W/mK).

Referring to claim 19, Faries discloses said sensor cap (80) comprising a material with a thermal conductivity comprised in the range of 40 to 450 W/mK (paragraph 59; copper or aluminum, which have a respective thermal conductivity of 385 W/mK and 205 W/mK).

Referring to claim 21, Faries discloses said connector comprising:
a tube connector part (600 in figure 7) connected to said tubular wall of said tubular structure (20) around said opening; and
a first cap connector part (part of 40 above 88 in figure 7) connected to said sensor cap (80) and configured to connect to said tube connector part (600 in figure 7) in a releasable manner (via 545) (paragraphs 64, 65).

Referring to claim 22, Faries discloses said first cap connector part (part of 40 above 88 in figure 7) comprises a flange (545), said flange (545) being configured to connect in a releasable manner to said tube connector part (600 in figure 7) of said tubular wall such that said opening is sealed when connected (figure 7; paragraphs 63-65).

Referring to claim 23, Faries discloses said cap outer surface extending between said flange (545) and said cap distal end (84) (figures 5, 7).

Referring to claim 24, Faries discloses said assembly further comprising a second connector (545); 
wherein said temperature sensing element and said sensor cap (80) are connected in a releasable manner by means of said second connector (545) such that said temperature sensor (90) is completely encapsulated in said sensor cap (80) (figures 1, 6, 7).

Referring to claim 25, Faries discloses said second connector (545) being directly connected to said connector (600) (figure 1, 6, 7).

Referring to claim 27, Faries discloses said assembly being adapted to measure said temperature of said fluid outside said body cavity (figure 2).

Referring to claim 28, Faries discloses said sensor cap (80), said tubular structure (20), and said connector (600) being disposable (20, which includes 80 and 600, can be discarded; (paragraphs 41, 57); furthermore, any of the elements disclosed by Faries can be considered disposable).

Referring to claim 29, Faries discloses a method for measuring the temperature of a fluid for hyperthermic (heat) treatment of a body cavity (figures 1, 4-7), said fluid flowing in a tubular inner area of a tubular structure (20), said method comprising the steps of:
providing said tubular structure (20) comprising:
a tubular wall with an inner surface and an outer surface enclosing said tubular inner area (60) (figure 1); and
an opening (in 40) defined through said tubular wall from said inner surface to said outer surface of said tubular structure (20);
providing a temperature sensing element comprising a temperature sensor (90) and at least one wire (95) electrically coupled to said temperature sensor at a coupling point (figure 6);
providing a sensor cap (80) comprising a cap inner surface and a cap outer surface (figure 5);
providing a connector (600);
positioning said temperature sensing element in said sensor cap (80) such that said sensor cap encapsulates said temperature sensor (90) and such that said encapsulated temperature sensor (90) is in direct contact with said cap inner surface of said sensor cap (80) (paragraph 59);
connecting in a releasable manner said sensor cap (80) to said tubular wall of said tubular structure (20) via said connector (600) such that said encapsulated temperature sensor (90) is positioned in said tubular inner area of said tubular structure (20) through said opening (in 40);
allowing said fluid to flow in said tubular inner area of said tubular structure (20); and
indirectly measuring said temperature of said fluid with said encapsulated temperature sensor (90) (figures 1, 4; paragraphs 42, 44).

Referring to claim 30, Faries discloses the use of an assembly for measuring the temperature of a fluid for hyperthermic (heat) treatment of a body cavity (figures 1, 4-7), said fluid flowing in a tubular inner area of a tubular structure (20), said assembly comprising:
said tubular structure (20) comprising:
a tubular wall with an inner surface and an outer surface enclosing said tubular inner area (60) (figure 1); and
an opening (in 40) defined through said tubular wall from said inner surface to said outer surface of said tubular structure (20);
a temperature sensing element adapted to measure temperature, said temperature sensing element comprising a temperature sensor (90) and at least one wire (95) electrically coupled to said temperature sensor at a coupling point (figure 6);
a sensor cap (80) comprising a cap inner surface and a cap outer surface (figure 5),
wherein said sensor cap (80) encapsulates said temperature sensor, said sensor cap (80) being connected to said tubular wall of said tubular structure (20) such that said encapsulated temperature sensor (90) is positioned in said tubular inner area of said tubular structure (20) through said opening (in 40); and
a connector (600);
wherein said use comprises: 
providing said tubular structure (20); 
providing said temperature sensing element; 
providing said sensor cap (80); 
providing said connector (600);
positioning said temperature sensing element in said sensor cap (80) such that said sensor cap encapsulates said temperature sensor and such that said encapsulated temperature sensor (90) is in direct contact with said cap inner surface of said sensor cap (80) (paragraph 59);
connecting in a releasable manner said sensor cap (80) to said tubular wall of said tubular structure (20) via said connector (600) such that said encapsulated temperature sensor (90) is positioned in said tubular inner area of said tubular structure (20) through said opening (in 40) (figures 1, 4, 5);
allowing said fluid to flow in said tubular inner area of said tubular structure (20); and
indirectly measuring said temperature of said fluid with said encapsulated temperature sensor (90) (figures 1, 4; paragraphs 42, 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faries.
Referring to claim 20, Faries discloses an assembly having all of the limitations of claim 20, as stated above with respect to claim 16, wherein Faries further discloses that the thickness of the sensor cap is sufficient to readily permit heat therethrough (paragraphs 60, 59); but does not explicitly disclose the particular thickness of the sensor cap being smaller than a predefined thickened threshold.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the sensor cap of Faries so that it has a thickness that is smaller than a predefined thickness threshold since Faries discloses that the thickness of the sensor cap is to be sufficient in order to readily permit heat transfer therethrough to sense the temperature, and since the particular predetermined threshold claimed by Applicant is only considered to be an optimum value of the thickness disclosed by Faries that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine using routine experimentation based on the desired accuracy because it has been held that discovering an optimum value of a result-effective variable (as disclosed by Faries with respect to the thickness of the sensor cap being a result-effective variable in reference to readily permit heat transfer to sense temperature) involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of Faries so that it has a predefined thickness threshold so as to provide the necessary thickness to satisfy the desired accuracy of the device.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An assembly for measuring the temperature of a fluid for hyperthermic treatment of a body cavity, said fluid flowing in a tubular inner area of a tubular structure, wherein said second connector comprises:
a second connector part extending from said flange of said first cap connector part and directly connected to said first cap connector part;
a sensor connector part connected to said temperature sensing element at said coupling point and configured to connect to said second connector part in a releasable manner, and
wherein said at least one wire extends from said sensor connector part (claim 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/5/21